Citation Nr: 0426379	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran disagreed with this 
decision in January 2001.  A statement of the case was issued 
to the veteran and his service representative in February 
2002.  The RO accepted a statement on a VA Form 21-4138 filed 
by the veteran in April 2002 as a timely substantive appeal.  
A supplemental statement of the case was issued to the 
veteran and his service representative in February 2004.  A 
videoconference Board hearing was held before the undersigned 
Veterans Law Judge in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In testimony provided at his June 2004 videoconference Board 
hearing, the veteran stated that there were additional 
relevant VA treatment records that had not been associated 
with his currently appealed claim.  Specifically, the veteran 
testified that he had been treated regularly for PTSD at the 
VA Medical Center in Erie, Pennsylvania, since May 2001.  A 
review of the veteran's claims folder shows that treatment 
records dated subsequent to May 2001 have not been obtained 
by the RO.  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all VA treatment 
records dating from May 2001 to the 
present and associate them with the 
claims file.  

2.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for post-traumatic stress 
disorder (PTSD) in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


